          Case 2:20-cv-00166-APG-VCF Document 128 Filed 04/15/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BARBARA HEINRICH and GREGORY                              Case No.: 2:20-cv-00166-APG-VCF
   HEINRICH,
 4                                                          Order Granting Motion to Bifurcate
        Plaintiffs
 5                                                                      [ECF No. 103]
   v.
 6
   ETHICON, INC., et al.,
 7
        Defendants
 8

 9         Defendants Ethicon, Inc. and Johnson & Johnson move to bifurcate the trial of this matter

10 into two phases: first addressing their statute of limitations defense and second addressing the

11 merits of the plaintiffs’ claims. ECF No. 103. They contend that a favorable decision on the

12 limitation period will obviate the need for a weeks-long trial on the merits. The plaintiffs

13 oppose, arguing that bifurcation will lead to unnecessary duplication of testimony. ECF No. 114.

14 I grant the motion because the overlap of testimony will not be significant and the limitations

15 issue may be dispositive, so bifurcation will be more efficient. And, bifurcation will avoid

16 prejudice to the defendants in how they present their case to the jury.

17 “Statutes of limitation . . . do not commence and the cause of action does not ‘accrue’ until the

18 aggrieved party knew, or reasonably should have known, of the facts giving rise to the damage or

19 injury. G & H Assocs. v. Ernest W. Hahn, Inc., 934 P.2d 229, 233 (Nev. 1997) (citing Nevada

20 State Bank v. Jamison Partnership, 801 P.2d 1377, 1382 (Nev. 1990)). “A plaintiff is on inquiry

21 notice when he or she should have known of facts that would lead an ordinarily prudent person

22 to investigate the matter further. . . . The focus is on the [plaintiff’s] knowledge of or access to

23
          Case 2:20-cv-00166-APG-VCF Document 128 Filed 04/15/21 Page 2 of 3




 1 facts rather than on her discovery of legal theories.” Hunt-Krygiell v. Ballard Spahr LLP, 417

 2 P.3d 1127 (Nev. 2018) (internal quotations and citations omitted).

 3         The defendants argue that the plaintiffs filed suit well after the limitation period expired.

 4 They believe this can be proven with a short trial because the focus of testimony would be

 5 narrow so very few witnesses and documents are needed. They also argue that without

 6 bifurcation they must argue contradictory positions to the jury: they would argue that the

 7 plaintiffs knew or should have known the alleged cause of Mrs. Heinrich’s injuries while at the

 8 same time arguing that their product did not cause her injuries. ECF No. 103 at 11-12. These

 9 seemingly conflicting positions could confuse the jury and prejudice the defendants.

10         The plaintiffs respond that the limitation period should be tolled because the defendants

11 fraudulently concealed facts that would have put the plaintiffs on notice of their potential claims.

12 Thus, they must present several witnesses and documents to address the limitation period,

13 resulting in a longer trial than the defendants contend.

14         The statute of limitations defense could be dispositive, and a trial on that issue will be far

15 shorter than a trial on the merits. While there may be some overlap of testimony and evidence

16 between the two trials, it will not be significant. And bifurcation avoids the prejudice to the

17 defendants of having to argue seemingly conflicting positions to the jury, while imposing no

18 prejudice upon the plaintiffs. A separate, preliminary trial on the limitations defense will

19 promote judicial economy, avoid jury confusion of the issues, and prevent possible undue

20 prejudice. Young v. Mentor Worldwide LLC, 312 F. Supp. 3d 765, 768 (E.D. Ark. 2018).

21         I THEREFORE GRANT the defendants’ motion to bifurcate (ECF No. 103). I will

22 conduct a preliminary jury trial on the narrow issue of the defendants’ statute of limitations

23 defense. If necessary, I will conduct a second trial, with a different jury, on the merits of the



                                                     2
         Case 2:20-cv-00166-APG-VCF Document 128 Filed 04/15/21 Page 3 of 3




 1 plaintiffs’ claims. The scope of the evidence to be presented at the first trial will be addressed

 2 after the pending motions are resolved.

 3         I FURTHER ORDER that, as of now, the deadlines in the Scheduling Order (ECF No.

 4 109) still apply. However, the parties will submit two Proposed Joint Pretrial Orders, one for

 5 each trial.

 6         DATED this 15th day of April, 2021.

 7

 8
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
